EXHIBIT 24.1 POWER OF ATTORNEY ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR 2013 KNOW ALL BY THESE PRESENTS that each person whose signature appears below hereby constitutes and appoints Daniel H. Leever and Frank J. Monteiro and each of them, his true and lawful attorneys-in-fact and agents, with full power of substitution and revocation, for him and in his name, place and stead, in any and all capacities, to sign the Annual Report on Form 10-K of Platform Specialty Products Corporation for the fiscal year ended December 31, 2013, and any amendments thereto, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform such and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. This Power of Attorney may be executed in separate counterparts, each of which shall be deemed an original, but all such counterparts shall together constitute one and the same instrument. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney as of the 26th day of March 2014. Signature Title /s/ Martin E. Franklin Chairman of the Board Martin E. Franklin /s/ Ian G.H. Ashken Director Ian G. H. Ashken /s/ Nicolas Berggruen Director Nicolas Berggruen /s/ Michael F. Goss Director Michael F. Goss /s/ Ryan Israel Director Ryan Israel /s/ E. Stanley O’Neal Director E. Stanley O’Neal
